Case: 22-1470    Document: 16     Page: 1   Filed: 08/08/2022




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                MICHAEL A. BRUZZONE,
                   Plaintiff-Appellant

                             v.

                    UNITED STATES,
                    Defendant-Appellee
                  ______________________

                        2022-1470
                  ______________________

     Appeal from the United States Court of Federal Claims
 in No. 1:21-cv-01261-RTH, Judge Ryan T. Holte.
                  ______________________

                      ON MOTION
                  ______________________

 PER CURIAM.
                        ORDER
     Following the filing of Michael A. Bruzzone’s combined
 opening brief and appendix, the United States moves to
 summarily affirm the United States Court of Federal
 Claims’ judgment dismissing Mr. Bruzzone’s complaint for
 lack of subject matter jurisdiction. Mr. Bruzzone opposes.
     Mr. Bruzzone filed a complaint with the Court of Fed-
 eral Claims seeking $68,750,000 based on the False Claims
Case: 22-1470    Document: 16      Page: 2    Filed: 08/08/2022




 2                                            BRUZZONE   v. US



 Act, 31 U.S.C. § 3729, and related, alleged contracts with
 the United States. Op. Br. at 46; Mot. at 4–5. The claims
 center around a series of suits Mr. Bruzzone has brought
 against various defendants in various district courts based
 on alleged misconduct. See Appx52 nn.1–2 (collecting
 cases). The Court of Federal Claims dismissed the com-
 plaint, and Mr. Bruzzone appealed. We have jurisdiction
 under 28 U.S.C. § 1295(a)(3).
      We agree with the government that summary disposi-
 tion is appropriate here because there is no “substantial
 question regarding the outcome” of Mr. Bruzzone’s appeal.
 Joshua v. United States, 17 F.3d 378, 380 (Fed. Cir. 1994)
 (citation omitted).
     First, the Court of Federal Claims properly determined
 that Mr. Bruzzone could not bring his False Claims Act
 claim in that court. Such “qui tam suits may only be heard
 in the district courts,” LeBlanc v. United States, 50 F.3d
 1025, 1031 (Fed. Cir. 1995). And where, as here, a litigant
 has already unsuccessfully pursued such a claim in district
 court, we have held that the purported qui tam plaintiff
 “has no right to recover” under the Tucker Act. Id. at 1030;
 see Stinson, Lyons & Bustamante, P.A. v. United States, 79
 F.3d 136, 138 (Fed. Cir. 1996). 1 Thus, there is no



     1    Mr. Bruzzone notes that he previously appealed
 the district court’s decision to this court. But, contrary to
 Mr. Bruzzone’s arguments, Op. Br. at 25, 47, we trans-
 ferred the case to the United States Court of Appeals for
 the Ninth Circuit without addressing whether Mr. Bruz-
 zone was, in fact, a relator, Appeal No. 2014-1608, ECF No.
 28 (Oct. 7, 2014) (Mot. Ex. C at 62–63). Although the cap-
 tion listed “Michael A. Bruzzone, Relator Original Source”
 as the plaintiff-appellant, that was not a finding by this
 court but merely a ministerial recitation of how the parties
 were listed in the district court’s docket. The Ninth Circuit
Case: 22-1470       Document: 16    Page: 3    Filed: 08/08/2022




 BRUZZONE   v. US                                             3



 substantial question that the Court of Federal Claims
 properly dismissed these claims.
     Second, there is also no substantial question that Mr.
 Bruzzone’s breach of contract claims were properly dis-
 missed. The qui tam actions themselves do not give rise to
 any contractual obligations because, at most, they arise
 only from an imputed promise to perform a legal duty. The
 Court of Federal Claims lacks jurisdiction over any such
 implied-in-law contract, even if it were to exist in this case.
 Hercules Inc. v. United States, 516 U.S. 417, 423–24 (1996).
     Finally, we see no basis for disturbing the dismissal of
 the complaint based on communications related to Mr.
 Bruzzone’s prior qui tam actions. In particular, Mr. Bruz-
 zone relies on: (1) an unsolicited, generic letter from the
 Department of Justice that noted its decision not to inter-
 vene in his original qui tam action and Mr. Bruzzone would
 likely not be able to pursue his qui tam action without re-
 taining his own attorney, Appx67–69; (2) an email from a
 Department of Justice attorney noting that “[i]f you retain
 an attorney for your case(s), please have him or her contact
 me,” Appx71; and (3) a letter to the office of a U.S. Senator
 noting that “Mr. Bruzzone may obtain his own attorney
 and proceed,” Appx72. The Court of Federal Claims was
 clearly correct that there is no non-frivolous explanation as
 to how any of these communications could possibly consti-
 tute a contract with the United States. Each notes that Mr.
 Bruzzone could have retained his own attorney to pursue
 his qui tam claims in district court (he apparently did not)
 but none suggest a “meeting of minds” as to any agreement
 where the United States would provide him an attorney or
 perform any other action that Mr. Bruzzone has alleged,



 ultimately dismissed the appeal, which Mr. Bruzzone ap-
 pears not to have contested. Appeal No. 14-17027, ECF
 No. 5.
Case: 22-1470    Document: 16      Page: 4     Filed: 08/08/2022




 4                                             BRUZZONE   v. US



 Hercules, 516 U.S. at 423–24 (citation omitted). 2 And we
 do not see how Mr. Bruzzone’s other alleged communica-
 tions with government officials and agencies, or any of his
 other arguments, change the result in this case.
     Accordingly,
     IT IS ORDERED THAT:
     (1) Mr. Bruzzone’s combined opening brief and appen-
 dix (ECF No. 12) is accepted for filing.
     (2) The motion is granted. The Court of Federal
 Claims’ judgment is summarily affirmed.
     (3) Each side shall bear its own costs.
                                    FOR THE COURT

 July 8, 2022                       /s/ Peter R. Marksteiner
      Date                          Peter R. Marksteiner
                                    Clerk of Court




     2   The Court of Federal Claims’ dismissal relied on
 our precedent that has held that it lacks jurisdiction over
 contract claims that are based on “wholly insubstantial and
 frivolous” allegations. Lewis v. United States, 70 F.3d 597,
 602 (Fed. Cir. 1995) (quoting Bell v. Hood, 327 U.S. 678,
 682–83 (1946)). Even if it would have been more appropri-
 ate for the court to instead dismiss for failure to state a
 claim for relief, see Engage Learning, Inc. v. Salazar, 660
 F.3d 1346, 1354 (Fed. Cir. 2011), we could still affirm with-
 out requiring a formal modification of the judgment. See
 Lewis, 70 F.3d at 604; see also Wash. Fed. v. United States,
 26 F.4th 1253, 1263 n.6 (Fed. Cir. 2022) (“[W]e may affirm
 the Claims Court’s dismissal on any grounds supported by
 the record.”).